Citation Nr: 0217577	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability 
with radiculopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from January 1957 to 
July 1957, and from October 1958 to February 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement 
to service connection for spinal stenosis with lumbar 
radiculopathy.  


REMAND

In a November 2002 statement, the veteran asserted that he 
wished to have a hearing before a Decision Review Officer 
(DRO).  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a DRO at the Regional 
Office.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




